IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00279-CV

                     IN THE INTEREST OF Y.S., B.N.Y.S.,
                          AND R.Y.S., CHILDREN




                          From the 220th District Court
                            Hamilton County, Texas
                            Trial Court No. FM 07209


                          MEMORANDUM OPINION


       This is an appeal of temporary orders entered in a suit affecting the parent-child

relationship. Temporary orders in child custody matters are not subject to interlocutory

appeal. See In re Sigmar, 270 S.W.3d 289, 295 (Tex. App.—Waco 2008, orig. proceeding

[mand. denied]). Accordingly, the Clerk of this Court notified the parties that the

appeal may be dismissed for want of jurisdiction if a response showing grounds for

continuing the appeal was not filed within 10 days. See Tex. R. App. P. 42.3(a). The

Court has received no response. Accordingly, the appeal is dismissed for want of

jurisdiction. Id.
                                                FELIPE REYNA
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 10, 2009
[CV06]




In re Y.S.                                                     Page 2